Appeal by employer and insurance carrier from a decision and award of the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law for total disability covering the period from March 25, 1942, to July 14, 1942, less three days worked. The employer was engaged in the fur business and claimant’s employment required that he handle dyed furs, as the result of which he suffered an infection which resulted in occupational dermatitis. The evidence amply supports the findings of the Industrial Board that claimant’s total disability resulted solely from occupational contact dermatitis contracted in his employment. The award and decision should be affirmed. Award and decision affirmed, with costs to the State Industrial Board. Hill, P. J., Bliss, Heffernan and Schenck, JJ., concur. [See post, p. 921.]